Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination and two Information Disclosure Statements filed on 29 July 2020.
This office action is made Non Final.
Claims 1-2, 5-6, 8-10, 16-18, and 20-22 have been amended.
All rejections from the previous office action have been withdrawn as necessitated by the amendment. 
Claims 1-6, 8-14, and 16-22 are pending. Claims 1, 10, and 18 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Specification
The amendment to the specification filed on 7/29/2020 has not been entered because the amendment fails to comply with 37 CFR 1.121(b)(1)(ii) that states “The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived”.  Each of the replacement paragraphs 0002-0011 did not shown any markings of what was added and/or deleted. In addition, each of the replacement paragraphs 0003-0011 do not contain the correct text as disclosed in the specification. For example, proposed replacement paragraph 0003 does not contain the same full text as in Paragraph 0003 of Applicant’s filed specification. The same reasoning/rationale applies to Paragraphs 0004-0011. Therefore, the amendment is not entered.


Drawings
The drawings remain objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 407B, 407C, 407D, 407E, 407F, 407G, 711B, 711C, 711D, 711E, 711F, 806 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG 4E is missing from the filed drawings. Paragraph 0011 of Applicant’s specification indicates that the drawings include FIG 4E; however, FIG. 4E . Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: position module, surveillance module, user interface module, and inmate interface module in claim 10, locking module in claim 11, gesture module in claim 12, inmate interface module in claim 13, biometric module in claims 16 and 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "wherein configuring the dynamic user interface…". Note: Claim 20 depends off Claim 18. However, Claim 20 and independent claim 18 do not introduce/state configuring the dynamic user interface prior to this limitation. There is insufficient antecedent basis for this limitation in the claim. Therefore, Claim 20 include additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefers (US 8832374, 2014) in further view of Jaini et al (US 9973828, eff. filing date, 2014) in further view of Cronin et al (WO2016/125063A1, 2016)
As per independent claim 1, Schaefers discloses a method comprising:
Controlled environment (Abstract)
receiving, by a device, an inmate profile of an inmate that includes information regarding a dynamic user interface of the device;  (Col 5, l: 8-13; Col 12, l: 9-14, 26-33 Information, regarding the inmate, is stored on the device which indicates which inmate the device is assigned to and is used to determine if inmate/user has access to selected content. In addition, Col 4, line 66 – Col 5, line 14 discloses each inmate is assigned a device wherein only a specific inmate 
receiving, by the device, an administrative rule that specifies a first restriction regarding an authorized function of the wearable device, wherein the first restriction is a global restriction that applies to all inmates in the control environment. (Col 6, lines 39-44: Discloses a facility have their own requirement or regulations. A facility may allow its inmates to have limited or maximum number of songs in the players. Thus, Schafers describe as a universal rule; thus, applies to all inmates, not just one inmate. Furthermore, a selection or catalog of available content is provided to facility. Thus, content allowed by the facility is available to all inmates)
administrative rule also specifies that a second restriction regarding a second authorized function, the second restriction is an inmate-specific restriction that is specific to the inmate (Col 6, lines 44-50: Restrictions include a time of the day, week, or month when certain inmates are allowed to make content requests. In other words, a time may assigned to a particular inmate in which they can only access/request content. In other words, only during certain time periods can this inmate be allowed to access content. If the inmate access content outside of the allotted time period, then the content on the device may be erased or an alert may be transmitted to the facility staff. Furthermore, each inmate may be assigned a particular security or access level.)
verifying that the administrative rule is received from an authorized source associated with a controlled environment; and (Col 6,lines 1-29: Inmate )
performing an authorized function based at least on the inmate profile and the first restriction, wherein the authorized function includes: customizing a setting of the dynamic user interface of the device based on the inmate profile and the administrative rule; and displaying the dynamic user interface based at least in part on the customized setting. (Abstract, Col 6, lines 30- Col 7, lines 3; Col 13, lines 15-48; Col 14, lines 12-18; inmate request content, verifies permissions associated with the original facility and that requests content is allowed/approved by the facility . If so, the user interface is updated to display the content.)
performing the second authorized function based at least on the inmate profile and the second restriction. (Col 12, line 3- Col 13, line 10: If a user/inmate access content outside the allowed particular time using their device, 
However, Schaefers fails to disclose the device is a wearable device and customizing a setting of the dynamic user interface of the device based on the profile and an administrative rule. However, Jaini et al discloses devices that can be restricted in which the user interface is customized to remove prohibited digital content. In addition, a sanitized preview of prohibited or questionable content is generated based on the rules. Furthermore, rules are obtained to determine if the restricted device is authorized to view content when the content is requested. Furthermore, playback access of content on the restricted device may be revoked even during the playback of the content causing the player to stop playing the content. A user is notified that another user is viewing/playing certain content on the restricted device (form of monitoring and sending the monitored information from the restricted device) and the notified user can send a command to the restricted device to have the restricted device stop the content from being played.  Also, Jaini discloses the restricted devices can be a wearable device (Col 1, lines 24-62; Col 2,lines 15-23; Col 3, lines 36-40; Col 3, lines 64-Col 4,line 3 Col 6, lines 57-61; Col 11, line 60 – Col 12, line 10;  Col 14, lines 31-38,59-69)	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Jaini et al since it would have provided the benefit of a method for 
Furthermore, the cited art fails to specifically disclose a locking timer associated with a predetermined time period that the wearable device is attached to the inmate. However, Cronin et al discloses a lockable wearable device that does not unlock until a request amount of time has passed. (0042) FIG 17 discloses setting the time limit on how many days the device is to be locked for. (1705) Thus, since the device won’t unlock until a certain amount of time has passed, then it is implicit that a locking timer is present that indicates whether or not the requested amount time has passed. 0014 discloses a user profile is associated with the wearable device and used in determine whether or not to unlock the device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Cronin et al since it would have provided the benefit of a system for supporting and reminding users in changing their habits and enforcing the user’s commitment to a program and risk of a user giving up may be reduced. 
As per dependent claim 2, Schaefers discloses the authorized function further comprises activating at least one component of the wearable device. (Col 5, lines 45-67: Based on the access/security level of the inmate, the user may be given network access of the device. If the inmate has a first level access, the device’s network functionalities are locked. If the inmate has a second level access, the device’s network functionalities are unlocked to allow the user to access content via the connectivity devices. Thus, 

As per dependent claims 4 and 5, Schaefers discloses the dynamic user interface includes the display of applications specified by the inmate profile and wherein the restriction comprises a list of restricted applications, wherein the customizing the setting of the interface comprises restricting access to certain applications of the applications specified by the inmate profile based on the list of restricted applications (FIG 2;  Col 5, lines 45-67; Col 6, lines 25-29; Col 8, lines 1-8; Claim 27, 30: Discloses a media player application playing authorized content. Furthermore, the inmate device has a number of applications that the inmate can access if the inmate’s assigned access level allows it. Thus, based on the access level assigned, all or some applications are restricted or usable. Thus, Schaefers discloses a list of application that restricted if the user/inmate does not have right access level. If the user has the right access level, one or all of the applications are usable on the device and can be displayed)

As per independent claim 10, Schaefers discloses a device comprising:
a position module configured to provide position information of the device, wherein the position information identifies a location of the device within a controlled environment
a surveillance module configured to activate a surveillance mode of the device (Col 13, line 1-14: discloses all of the user/inmate’s activates have been recorded; therefore activated. In addition, the submitting of the user’s activities to the staff is activated in response to certain events.)
a user interface module configured to customize a dynamic user interface of the device based at least in part on an inmate profile and an administrative rule; (FIG 3; Abstract, Col 6, lines 65- Col 7, lines 3; Col 13, lines 15-48; Col 14, lines 12-18; Claim 15 ,16: Inmate requests content, verifies the inmate is the correct inmate and if the user has permissions to view content. If so, the user interface is updated to display the content.)
a processor configured to: (FIG 3)
receive the inmate profile, wherein the inmate profile includes information regarding the user interface of the device; (Col 5, l: 8-13; Col 12, l: 9-14, 26-33 Information, regarding the inmate, is stored on the device which indicate which inmate the device is assigned to and is used to determine if inmate/user has access to selected content. Col 4, line 66 – Col 5, line 14: states each inmate is assigned a device which is coded so that only that assigned inmate is only person allowed to use the device (profile) and also that inmate may be assigned restrictions of when the inmate can access content and/or where in the facility the inmate can access their content)
receiving the administrative rule specifies a first restriction regarding an authorized function of the wearable device, wherein the first restriction is a global restriction that applies to all inmates in the control environment. (Discloses a facility have their own requirement or regulations. A facility may allow its inmates to have limited or maximum number of songs in the players. Thus, Schafers describe as a universal rule; thus, applies to all inmates, not just one inmate. Furthermore, a selection or catalog of available content is provided to facility. Thus, content allowed by the facility is available to all inmates)
administrative rule also specifies a second restriction regarding a second authorized function, the second restriction is an inmate-specific restriction that is specific to the inmate (Col 6, lines 44-50: Restrictions include a time of the day, week, or month when certain inmates are allowed to make content requests. In other words, a time may assigned to a particular inmate in which they can only access/request content. In other words, only during certain time periods can this inmate be allowed to access content. If the inmate access content outside of the allowed/authorized time period, then the content on the device may be erased or an alert may be transmitted to the facility staff. Furthermore, each inmate may be assigned a particular security or access level)
 instruct the user interface module to perform the authorized function, wherein the authorized function comprises customizing the setting of the dynamic user interface; and Atty. Dkt. No. 3210.1420000 - 38 - display the dynamic user interface based at least in part on the customized setting
instruct the user interface module to perform the second authorized function. (Col 12, line 3- Col 13, line 10: If a user/inmate access content outside the allowed particular time, then an alert is transmitted to the facility staff. Also, the contents on the device may be deleted. Furthermore, inmate’s device will begin reporting all of the user's activities to the prison staff without otherwise altering its operation; a form of surveillance mode)
Furthermore, since the Schaefers discloses the functionality that are performed by the modules, then Schaefers discloses the necessary code/modules in order to perform the functionality.
However, Schaefers fails to disclose the device is a wearable device and customizing a setting of the dynamic user interface of the wearable device based on the profile and an administrative rule. However, Jaini et al discloses devices that can be restricted in which the user interface is customized to remove prohibited digital content. In addition, a sanitized preview of prohibited or questionable content is generated based on the rules. Furthermore, rules are obtained to determine if the restricted device is authorized to view content when the content is requested. Furthermore, playback access of content on the restricted device may be revoked even during the playback of the content causing the player to stop playing the content. A user is notified that another user is viewing/playing certain content on the restricted device (form of monitoring and sending the monitored information from the restricted device) and the notified user can send a command to the restricted device to have the restricted device stop the content from being played.  Also, Jaini discloses the restricted devices can be a wearable device (Col 1, lines 24-62; Col 2,lines 15-23; Col 3, lines 36-40; Col 3, lines 64-Col 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Jaini et al since it would have provided the benefit of a method for controlling access to digital content with an approach that is suitable for users that have a more nuanced views about appropriate content. 
	However, the cited art fails to specifically disclose transmit a signal indicating an attempt to remove the wearable device; and receive, responsive to transmitting the signal, a remote signal authorizing the attempt to remove the wearable device. However, Cronin et al discloses a locked wearable device on a user. The user requests approval for their device to be unlocked (user’s attempt to remove locked wearable device). The request is transmitted to an early unlock authorization device via Internet. Thus, a signal is transmitted between two devices wherein each device is remote from each other. The early unlock authorization device can then send back to the locking wearable device an unlocking instruction if their request for early unlocking is approved. (FIG 18, 19; 0125; 0166-0168)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Cronin et al since it would have provided the benefit of a system 
As per dependent claim 11, Schaefers discloses a locking module configured to the lock the device (Col 5, l: 8-13; Col 5, line 54 – Col 6, line 29; Col 13, lines 15-48; FIG 6: Schaefers discloses the locking the device in different ways: Locking the device so only one inmate is allowed to you such that the device is locked from unauthorized users. Another is locking the device to prevent the user from using any network connection capabilities. Also another is locking certain content, applications from being access from the device)
As per dependent claim 12, Schaefers discloses a gesture module configured to receive touch input and translate the touch input into a command that controls the user interface. (Col 7, lines 46-50: Discloses device having a touch screen with the screen having icons used for providing inputs)

As per independent claim 18, Schaefers discloses a method comprising:
providing, by a device, a position location of the device, wherein the position location is associated with a certain area within a controlled environment  (Col 2, lines 17-25; Col 8, line 66 – Col 9, lines 12; Col 12, lines 53-57: Discloses whether or not a user is within the authorized physical location such as a cell, hall,  wing)
receiving, by the device from an authorized source associated with a controlled environment, an interface instruction for controlling an operation of the device (Col 5, line 54 – Col 6, line 29; Claims 27-30: An an administrative rule for controlling a surveillance mode of the wearable device (Col 6, lines 44-50: Schafers discloses other restrictions could be assigned to a particular inmate such that a time period may assigned to a particular inmate in which they can only access/request content. (administrative rule) If the inmate access content outside of the allotted time, then the device creates an alert that is transmitted to the facility staff. As a result, the device begins to record all of the user’s activities to the prison staff, a form of surveillance mode)
performing an authorized function based at least on the interface instruction, wherein the authorized function comprises customizing a dynamic user interface of the device (Abstract, Col 6, lines 65- Col 7, lines 3; Col 13, lines 15-48; Col 14, lines 12-18; Claim 15 ,16: inmate requests content, verifies the inmate is the correct inmate and if the inmate has permissions to view content. If so, the user interface is updated to display the content.)
detecting a condition specified by the administrative rule; and performing the second authorized function based on the detected condition and the position location (Col 12, line 3- Col 13, line 10:If a user/inmate access content outside the allowed particular time and/or outside 
However, Schaefers fails to disclose the device is a wearable device; an interface instruction for controlling an operation of the wearable device, customizing a dynamic user interface of the wearable device; monitoring interface information of the customized interface of the wearable device and transmitting the monitor information. However, Jaini et al discloses devices that can be restricted in which the user interface is customized to remove prohibited digital content. In addition, a sanitized preview of prohibited or questionable content is generated based on the rules. Furthermore, rules are obtained to determine if the restricted device is authorized to view content when the content is requested. Furthermore, playback access of content on the restricted device may be revoked even during the playback of the content causing the player to stop playing the content. A user is notified that another user is viewing/playing certain content on the restricted device (form of monitoring and sending the monitored information from the restricted device) and the notified user can send a command to the restricted device to have the restricted device stop the content from being played.  Also, Jaini discloses the restricted devices can be a wearable device (Col 1, lines 24-62; Col 2,lines 15-23; Col 3, lines 36-40; Col 3, lines 64-Col 4,line 3 Col 6, lines 57-61; Col 11, line 60 – Col 12, line 10;  Col 14, lines 31-38,59-69)

Furthermore, the cited art fails to specifically disclose the condition is associated with a locking timer of the wearable device and the second authorized function includes authorizing the attempt to remove the wearable device. However, Cronin et al discloses a lockable wearable device that does not unlock until a request amount of time has passed. (0042) FIG 17 discloses setting the time limit on how many days the device is to be locked for. (1705). Thus, the time limit can be set by an (administrative) rule. Thus, since the device won’t unlock until a certain amount of time has passed, then it is implicit that a locking timer is present that indicates whether or not the requested amount time has passed. 0014 discloses a user profile is associated with the wearable device and used in determine whether or not to unlock the device. Thus, Cronin et al discloses detecting a condition associated with a locking time specified by an (administrative) rule. Furthermore, Cronin et al discloses a locked wearable device on a user. The user requests approval for their device to be unlocked (user’s attempt to remove locked wearable device). The request is transmitted to an early unlock authorization device via Internet. Thus, a signal is transmitted between two devices wherein each device is remote from each other. The early unlock authorization device can then send back to the locking wearable device an unlocking instruction if their 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Cronin et al since it would have provided the benefit of a system for supporting and reminding users in changing their habits and enforcing the user’s commitment to a program and risk of a user giving up may be reduced.

As per dependent claim 19, Schaefers discloses the interface instruction is received from a monitoring center associated with the controlled environment. (Col 5, line 54 – Col 6, line 29; Claims 27-30: Instructions for the device on access abilities are from an administration terminal of the administration of a facility)

Claims 3, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefers  in further view of Jaini et al in further view of Cronin et al in further view of Waddell et al (US20160034046)
As per dependent claim 3, the cited art fails to disclose the dynamic user interface includes a graphical keyboard, wherein the customizing the setting of the dynamic user interface comprises adjusting at least one of an arrangement of alphanumeric letters of the virtual keyboard or a display setting of the graphical keyboard. However, Waddell et al discloses changing a setting of the display of the graphical/virtual keyboard based on the user’s preference and position location/position of the device itself. (0041)

As per dependent claim 13, 14 and 20, Claims 13, 14, and 20 recite similar limitations as in Claim 3 and are rejected under similar rationale.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefers  in further view of Jaini et al in further view of Cronin et al in further view of Gala (US 8584019, 2013)
As per dependent claim 6, Schaefers discloses determining the location of the device to determine if the inmate is allowed to receive/play the request content. If the user’s device was in the correct location and is determined to be allowed to receive the content with the other factors, then the inmate receives the content for playback. Jiani discloses determine if a user on a restricted device can play the content based on the device’s location. However, the cited art fails to disclose determining a location of the wearable device within the controlled environment wherein the display of applications is based at least in part on the location. However, Gala discloses the access of software applications at one location, but not at another. Accessing an application is a form of an application being displayed at a particular location. (Col 11, lines 38-44; Col 13, lines 49-53; Col 14, lines 46-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the 

Claims 8-9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefers in further view of Jaini et al in further view of Cronin et al in further view of Temple et al (US 20100222179, 2010)
As per dependent claim 8 and 9, Schaefers discloses wherein the second authorized function further includes activating a surveillance mode of the (wearable) device. (Col 12, line 3- Col 13, line 10: If a user/inmate access content outside the allowed particular time using their device, then an alert is transmitted to the facility staff. Also, the contents on the inmate’s device may be deleted. Furthermore, inmate’s device will begin reporting all of the user's activities to the prison staff without otherwise altering its operation; a form of surveillance mode). However, the cited art fails to discloses wherein the surveillance mode is a biometric surveillance mode and the method further comprises: monitoring, by the wearable device, biometric information that includes at least one of heart rate information, oxygen information, and temperature information and/or wherein the surveillance mode is an environmental surveillance mode and the method further comprises: monitoring, by the wearable device, environmental information that includes at least one of audio information and video information regarding a controlled environment. However, Temple et al discloses a wearable device that monitors heart rate of the user and monitor/records video of the environment surrounding the user. (0035-0038)

As per dependent claims 16 and 17, Claims 16 and 17 recite similar limitations as in Claims 8-9 and are rejected under similar rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefers in further view of Jaini et al in further view of Cronin et al in further view of Rapfogel (US20160346607, 2016)
As per dependent claim 21, the cited art fails to specifically disclose receiving a deactivation signal from a monitoring center; and deactivating, based on the deactivation signal, the surveillance mode. However, Rapfogel discloses the control of monitoring functionality on a user device can be done remotely by a third party (form of a monitoring center). The third party can send a signal to the user’s device to disable/suspend the monitoring on the user’s device. (0039, 0049) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Rapfogel et al since it would have provided the functionality of an quick and simple solution for controlling monitoring software of another device at any location without being near the device the monitoring software is installed on.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefers in further view of Jaini et al in further view of Cronin et al in further view of Kaufman et al (US20150077245, 2016)
As per dependent claim 22, Schaefers discloses which areas, cells, halls, areas (rooms) an inmate can be designated/authorized to view content on their device. (e.g. authorized specific locations) (col 9, lines 39-42) However, the cited art fails to specifically disclose the condition specified by the administrative rule specifies that the surveillance mode should be activated when the position location is the same as the specific room. However, Kaufman discloses monitoring user’s location within a prison. Kaufman discloses certain areas of the prison may be off-limits to the individuals. Since it is implicitly known that prison many different areas and rooms (e.g cells, halls, etc), it would have been obvious to one of ordinary skill in the art that one of the off-limited areas is a particular room within the prison. Furthermore, Kaufman discloses when the user accesses the off-limit area, an alert is sent out. (0094)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the disclosed features of Kaufman et al since it would have provided the benefit of a method for keeping track of inmates at all times and alerting staff immediately when inmates have entered unauthorized areas/rooms.
In conjunction, the combination of the art discloses when an inmate accesses a room that is off-limits/restricted and tries to access content on their device, an alert is transmitted to the prison staff and the inmate’s device will begin reporting all of the .

Response to Arguments
Applicant's arguments filed 7/29/2020 have been fully considered but they are not persuasive. 
On page 13, in regards to the drawings objection, the Applicant states that para 81 and 88 of the specification have been amended to include the missing references. Therefore, the Applicant requests withdrawal of the objection. However, the Examiner disagrees. 
In response, the Examiner respectfully states that the drawing objection still remains due to the amendment to the specification was not entered for the reasons listed above. (See reasons under “Specification”) The Examiner respectfully states that the objection to the drawings would have been withdrawn is the amendment to the specification was entered. 

On page 14, in regards to the objection to the specification, the Applicant states an amendment to the specification has been filed that amended Paragraphs 3-11 to remove indications of FIG. 4E. 
In response, the Examiner respectfully states that the objection to the specification still remains due to the amendment to the specification was not entered for the reasons listed above. (See reasons under “Specification”) Therefore, the objection 

Applicant’s arguments with respect to claims 1, 10, 18 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177